Exhibit 10.1

 

NINTH AMENDMENT TO MASTER REPURCHASE AGREEMENT

 

NINTH AMENDMENT TO MASTER REPURCHASE AGREEMENT, dated as of June 28, 2006 (this
“Amendment”), to the Master Repurchase Agreement (the “Original Agreement”),
dated as of May 28, 2003, as amended by the First Amendment to Master Repurchase
Agreement, dated as of August 28, 2003 (the “First Amendment”), as amended by
the Second Amendment to Master Repurchase Agreement dated as of June 1, 2004
(the “Second Amendment”), as amended by the Third Amendment to Master Repurchase
Agreement dated as of November 8, 2004 (the “Third Amendment”), as amended by
the Fourth Amendment to Master Repurchase Agreement dated as of February 28,
2005 (the “Fourth Amendment”), as amended by the Fifth Amendment to Master
Repurchase Agreement dated as of November 22, 2005 (“Fifth Amendment”), as
amended by the Sixth Amendment to Master Repurchase Agreement dated as of
December 29, 2005 (“Sixth Amendment”), as amended by the Seventh Amendment to
Master Repurchase Agreement dated as of March 24, 2006 (“Seventh Amendment”), as
amended by the Eighth Amendment to Master Repurchase Agreement dated as of June
2, 2006 (“Eighth Amendment”) (and collectively, each amendment, together with
the Original Agreement, the “Repurchase Agreement”), by and between Goldman
Sachs Mortgage Company, as buyer (“GSMC”) and Capital Trust, Inc., as seller
(“Seller”). Capitalized terms used but not defined herein shall have the
meanings set forth in the Repurchase Agreement.

RECITAL

WHEREAS, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties have agreed to amend the Repurchase
Agreement as set forth herein; and

 

WHEREAS, Buyer has agreed to extend the Facility Termination Date as set forth
herein;

 

NOW, THEREFORE, IT IS AGREED AS FOLLOWS:

 

 

1.

Definitions.

From and after the date hereof the definition of “Facility Termination Date” in
Section 2(c) of Annex I to the Repurchase Agreement is hereby deleted and
replaced with the following definition:

“ ‘Facility Termination Date’ shall mean, June 29, 2009.”

2.           Continuing Effect. Except as expressly amended by this Amendment,
the Repurchase Agreement and the other Transaction Documents remain in full
force and effect in accordance with their respective terms, and are hereby in
all respects ratified and confirmed.

3.            References to Repurchase Agreement. All references to the
Repurchase Agreement in any Transaction Document or in any other document
executed or delivered in connection therewith shall, from and after the
execution and delivery of this Amendment, be deemed a reference to the
Repurchase Agreement as amended hereby, unless the context expressly requires
otherwise.

 

 

 

 

 

 

 


--------------------------------------------------------------------------------

 

4.            Governing Law. This Amendment shall be governed by and construed
and interpreted in accordance with the laws of the State of New York.

5.            Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument.         

 

 

 

2

 

 

 


--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered in their names as of the date first above written.

GOLDMAN SACHS MORTGAGE COMPANY, as a Buyer

By: Goldman Sachs Real Estate Funding Corp.

 

 

 

By: /s/ Leo Huang                    

 

Name: Leo Huang

 

 

Title: Authorized Signatory

 

 

 

CAPITAL TRUST, INC., as Seller

 

 

By: /s/ Geoffrey G. Jervis                    

 

Name: Geoffrey G. Jervis

 

 

Title: Chief Financial Officer

 

 

 

 

3

 

 

 

 

 